1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10                                ----oo0oo----
11

12   PRICE SIMMS HOLDINGS LLC, dba           No.   2:18-cv-1851 WBS KJN
     Price Simms Auto Group, a
13   California Limited Liability
     Company; and PRICE SIMMS, INC.
14   dba Toyota of Sunnyvale, a              ORDER
     California corporation,
15
                    Plaintiffs,
16
         v.
17
     CANDLE3, LLC, a Colorado Limited
18   Liability Company,

19                  Defendant.

20

21                                ----oo0oo----

22              In its Order dismissing plaintiffs’ Complaint, the

23   court allowed plaintiffs twenty days to file a First Amended

24   Complaint.     (Docket No. 13.)   Pursuant to that Order, plaintiffs

25   filed their First Amended Complaint on August 28, 2018.       (Docket

26   No. 15.)     On September 14, 2018, defendant filed a Motion to

27   Dismiss the First Amended Complaint.      (Docket No. 16.)   Then,

28   rather than file a response or opposition to the Motion to
                                         1
1    Dismiss, plaintiff sought to file a Second Amended Complaint.
2    Because that would have been the second time plaintiffs had
3    amended their complaint, and plaintiffs had not obtained the
4    opposing party’s written consent or leave of court pursuant Rule
5    15(a) of the Federal Rules of Civil Procedure, the clerk struck
6    the Second Amended Complaint (Docket No. 18.)     Plaintiffs’
7    attorney then filed a Declaration, in which he argues that the
8    Second Amended Complaint was properly filed and should not have
9    been stricken.   (Docket No. 19.)
10              Without getting into the merits of plaintiffs’
11   procedural argument, the court will assume from what has occurred
12   that plaintiffs’ attorney saw the merits of defendant’s motion to
13   dismiss the First Amended Complaint and sought to file the Second
14   Amended Complaint in its place.     Accordingly, it is hereby
15   ORDERED that:
16              (1) defendants’ Motion to Dismiss the First Amended
17   Complaint (Docket No. 16) is hereby GRANTED;
18              (2) the First Amended Complaint (Docket No. 15) is
19   hereby DISMISSED;
20              (3) the hearing scheduled for October 15, 2018 is
21   VACATED.
22              (4) the minute order striking the Second Amended
23   Complaint (Docket No. 18) is hereby VACATED and set aside;
24              (5) the Second Amended Complaint (Docket No. 17) is
25   hereby REINSTATED and DEEMED FILED as of October 1, 2018; and
26              (6) defendant has 20 days from the date this Order is
27   filed to respond to the Second Amended Complaint by motion, by
28   answer, or otherwise.
                                         2
1    Dated:   October 3, 2018
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                3
